   Case: 3:15-cv-50312 Document #: 112 Filed: 08/16/19 Page 1 of 2 PageID #:490




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

FRATERNITÉ NOTRE DAME, INC.,               )
                                           )
                       Plaintiff,          )
              v.                           )
                                           )       Case No. 15 CV 50312
COUNTY OF McHENRY,                         )
a body politic and corporate,              )       Magistrate Judge Johnston
                                           )
                       Defendant.          )

                                          ORDER
       1.     A public hearing on the parties’ Proposed Consent Decree is set for October 21,

2019 at 10:30 a.m. At this time, the Court will hear comments from members of the public on

the Proposed Consent Decree. Comments will be limited to a maximum of five (5) minutes

per person.

       2.     The Court will also consider written comments on the Proposed Consent

Decree which are received by the Court no later than October 11, 2019 at 5:00 p.m.

       3.     Notice of the public hearing and deadline to submit written comments shall be

provided as follows:

              a. Defendant will provide published notice in the Northwest Herald at least
                 30 calendar days in advance of the scheduled hearing date.

              b. Defendant will provide mailed notice to all contiguous property owners,
                 property owners abutting the public right-of-way directly across from the
                 subject property, and property owners that comprise any contiguous
                 agricultural conservation and protection areas. Defendant will mail notice
                 at least 30 calendar days in advance of the scheduled hearing date, by
                 certified mail.

              c. Plaintiff will provide posted sign notice at least 30 calendar days in advance
                 of the scheduled hearing date. The sign will remain posted until the
                 commencement of the hearing. The sign will be placed on the principal road
                 frontage and at a prominent location on the property near the public right-
                 of-way.



                                               1
   Case: 3:15-cv-50312 Document #: 112 Filed: 08/16/19 Page 2 of 2 PageID #:490




             d. Defendant will provide mailed notice to the following official bodies.
                Defendant will mail notice at least 30 calendar days in advance of the
                scheduled hearing date, by certified mail.

                      i. McHenry-Lake County Soil and Water Conservation District;
                     ii. McHenry County Conservation District;
                   iii. Villages and municipalities within one and one-half (1½) miles of
                         the property;
                    iv. Fire protection districts covering the property in question;
                     v. School districts covering the property in question, including
                         McHenry County College;
                    vi. Highway commissioners and supervisors for the townships in which
                         the property is located;
                   vii. Watershed groups with plans that have been accepted or adopted by
                         the County Board covering the property in question;
                  viii. Illinois Department of Natural Resources;
                    ix. Drainage districts covering the property in question.

             e. Defendant will provide notice by a posting on the McHenry County website,
                mchenrycountyil.gov, and at the Department of Planning and
                Development, located at the McHenry County Administration Building,
                667 Ware Road, 2nd Floor, Woodstock, IL 60098. The notice will be posted
                at least 30 calendar days in advance of the scheduled hearing date and will
                remain posted until the commencement of the hearing.

      4.     The notice shall include the following information:

             a. The location of the property by street address;

             b. The date, time, and location of the public hearing;

             c. The deadline and mailing address for submitting written comments;

             d. A copy of the Proposed Consent Decree OR directions to the McHenry
                County website and government center, where a copy of the Proposed
                Consent Decree will be made available.

      5.    The parties’ request for entry of the Proposed Consent Decree is taken under
advisement.

                                                ENTER:


Date: August 16, 2019


                                                Iain D. Johnston
                                                United States Magistrate Judge



                                            2
